Citation Nr: 1114508	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, claimed due exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, heart disability, and peripheral neuropathy of the upper and lower extremities, as secondary to diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, in pertinent part, the RO denied service connection for diabetes mellitus Type II, claimed due to exposure to herbicides in service, and also denied service connection for hypertension, heart disability, and peripheral neuropathy of the upper and lower extremities, all claimed as secondary to diabetes mellitus Type II.  The Board remanded these issues in February 2007.  

In November 2009 the Board issued a decision that denied the claims.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in December 2010 that granted a joint motion of the parties (Joint Motion) and remanded the case to the Board for further development.

In March 2011, subsequent to the certification of the Veteran's appeal, the Veteran submitted additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran, and thus the Board will consider it in making a decision.  See 38 C.F.R. § 20.1304(c) (2010).


REMAND

The Veteran seeks to establish service connection for diabetes and the aforementioned alleged secondary disabilities based on exposure to Agent Orange.  He alleges his exposure occurred in his Air Force service in Texas.  He maintains that he had been an aircraft radio/navigation repairman, and Webb AFB was a refueling stop for aircraft going to and from the West Coast and ultimately on to Vietnam.  When repairing C-130 cargo planes and Marine fighter jets, he had to crawl into electric bays to reach the equipment.  He remembered on several occasions working on C-130s loaded with pallets with 55 gallon drums with orange stripes.  The Veteran stated that these aircraft were used to ship Agent Orange to Vietnam, and that he had thus been exposed to herbicides.  

In the Joint Motion, as incorporated by the Court's Order, the parties asserted VA had failed to address whether a February 2007 request to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicides provided sufficient and accurate information to undertake a search.  

In April 2007, JSRRC responded to the February 2007 request with a response that requests for Agent Orange exposure other than Navy, Vietnam, should be submitted in a different manner and indicated that the request was not valid for JSRRC purposes and was closed.  

The Veteran's service personnel records were associated with the claims folder in June 2007, after the request and response from JSRRC.  These confirm that he was an aircraft radio repairman and was stationed at Webb Air Force Base from 1966 to 1969.  They provide specific dates of service.  

In June 2007, in response to notice of the Veteran's contentions and a VA request for a search of flight records for verification as to whether aircraft serviced by the Veteran's maintenance unit were carrying Agent Orange to and from the west coast to Vietnam, the National Personnel Records Center (NPRC) reported there were no records that the Veteran was aboard a C-130 aircraft carrying Agent Orange.

In a memorandum dated in December 2007, the VA Compensation and Pension Service stated that a Department of Defense (DoD) list pertaining to herbicides does not show any use, testing, or storage of herbicides at any military base in Texas, including Webb Air Force Base, and in addition the writer had seen no documentation that herbicides were transported by C-130s or that Webb Air Force Base was on any herbicide transportation route.  It was noted that a finding must be made regarding exposure on a case by case basis and must consider whatever facts are available about herbicide use and the Veteran's location.  The memorandum recommended that the Veteran's case be referred to JSRRC and that the RO/AMC provide the JSRRC with the Veteran's unit, location, dates at the location, military occupation, and any other relevant facts as shown by the veteran's actual military records.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Under the circumstances, particularly considering that the AMC received the Veteran's personnel records after the JSRRC response and did not cite to them in the JSRRC request, and in consideration of the procedures cited by the VA in the December 2007 memorandum, the Board finds that the February 2007 JSRRC request did not provide sufficient and accurate information to undertake a search.  The JSRRC search must be undertake with consideration of the veteran's actual military records.  An additional search request should be filed with JSRRC in compliance with the procedures cited in the December 2007 memorandum.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions in compliance with the Court's Order:

1.  The RO or the AMC should send to the Veteran and his representative a letter requesting the Veteran to identify the approximate dates, location and nature of the alleged herbicide exposure, keeping in mind that the JSRRC will generally only research a 60 day time frame.

2.  The RO or AMC should submit a request to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicides.

3.  The RO or the AMC should also undertake any other development it determines to be warranted, to include appropriate development to obtain any pertinent, outstanding records or verification of exposure to herbicides consistent with VA procedure.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


